       Case 1:20-cv-01127-JMF Document 117-2 Filed 09/21/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK
____________________________________
NEW YORK                              )
                                      )
                  Plaintiffs,         )
      v.                              )  No. 1:20-cv-1127
                                      )
CHAD F. WOLF, et al.                  )
                                      )
                  Defendants.         )
_____________________________________ )

____________________________________
LEWIS-MCCOY, et al.                   )
                                      )
                   Plaintiffs,        )
      v.                              )               No. 1:20-cv-1142
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )

                          DECLARATION OF DAVID R. DOREY


       I, David R. Dorey, for my declaration pursuant to 28 U.S.C. § 1746, hereby state and
depose as follows:


       1.     I am Chief of Staff for Strategy, Policy, and Plans within the U.S. Department of

Homeland Security (DHS). I have held this position since December 2019. In this position, I

manage the Office of Strategy, Policy, and Plans, which is responsible for leading, conducting,

and coordinating the development and implementation of department-wide strategies, policies, and

strategic planning for DHS’s missions. The Office promotes and ensures quality, consistency, and

integration of DHS programs, offices, and activities across the entire Department, working not

only within the Department but also with other government agencies, both domestically and
          Case 1:20-cv-01127-JMF Document 117-2 Filed 09/21/20 Page 2 of 4




internationally. In my role, I coordinate and advise on the Office’s initiatives and policy goals,

ensuring that the Office further its, and the Department’s, missions.

         2.       The matters contained in this declaration are based upon my review of the

September 4, 2020, report authored by Executive Assistant U.S. Attorney John McEnany, and the

supplemental declaration of Deputy Commissioner of U.S. Customs and Border Protection Robert

Perez, submitted in New York v. Wolf, et al., Case No. 1:20-cv-1127, and Lewis-McCoy, et al. v.

Wolf, et al., Case No. 1:20-cv-1142, in the United States District Court for the Southern District

of New York. The matters contained in this declaration are further based upon my personal

knowledge, my knowledge of the documents kept by DHS in the course of ordinary business, and

on information provided to me by other DHS employees in the course of my official duties as

Chief of Staff. I have been delegated the authority of the Secretary of Homeland Security to assert

the deliberative process privilege on behalf of DHS, and I submit this declaration to formally assert

that privilege for purposes of the above-mentioned litigation.

         3.       The purpose of this declaration is to explain the harm to the government that would

be caused by the release of the deliberative process privileged information included on the

government’s privilege log in the above-captioned litigation. This information has been withheld

as advice, recommendations, and opinions that are part of the deliberative, consultative, and

decision-making process of the government. 1 I have personally reviewed the documents and

redactions in them.

         4.       The declaration of Deputy Commissioner Perez contains one redaction made on the

basis of deliberative process privilege. The redaction was made to a summary of deliberative, pre-

decisional communications between CBP and DHS assessing “green light laws” enacted by


1
 Most of this information is also protected by other privilege(s) or protection(s), such as the attorney-client privilege,
which is noted with particularity in each of the redactions.
        Case 1:20-cv-01127-JMF Document 117-2 Filed 09/21/20 Page 3 of 4




various states. Such communications included series of questions from senior DHS leadership

after the TTP decision was made seeking clarification and other information from CBP and other

DHS components on whether and how they were operationally impacted by laws similar to the

New York Green Light law enacted by other jurisdictions.

       5.      The September 4, 2020, report includes three redactions made on the basis of

deliberative process privilege. The redactions, made on pages 12 and 14 of the report, are to

summaries of deliberative, pre-decisional communications among DHS counsel, DHS component

clients, and high-ranking DHS decisionmakers, reflecting the exchange of potential policy options

and potential responses to the April 2020 amendment to New York’s Vehicle & Traffic Law,

Section 201.12. Following the amendment, DHS assessed its impact on DHS components and

their operations.

       6.      Exposure of this information would hinder the willingness of agency personnel,

including senior agency officials, to engage in frank discussions or to voice concerns or

disagreements with proposed courses of action out of concern that their pre-decisional opinions

would be subject to public scrutiny. Exposure of such information leads to the real danger that

officials will instead either significantly suppress the intensity of their opinions or objections or

fail to raise their concerns at all. Allowing this information to become public would substantially

undermine the mission of DHS.

       7.      Additionally, providing Plaintiffs with information or documents containing

descriptions of unimplemented ideas, proposals, and recommendations is confusing and has the

potential to mislead. Ultimately, disclosure of confusing and potentially misleading material could

chill officials’ future candor in decision-making.
        Case 1:20-cv-01127-JMF Document 117-2 Filed 09/21/20 Page 4 of 4




       8.      For the foregoing reasons, and based upon my personal consideration of the matter,

including the documents placed at issue by Plaintiffs, I have concluded that government disclosure

of the internal, government information described in this declaration would chill the candid

discussion of contemplated policies and decisions for the reasons discussed above. Without such

candid discussion, agency decisionmaking will suffer.



I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge

and belief.

Executed on September 21, 2020.
                                              DAVID R       Digitally signed by DAVID
                                                            R DOREY

                                              DOREY         Date: 2020.09.21 13:34:36
                                              ____________________________
                                                            -04'00'

                                              David R. Dorey
                                              Washington, D.C.
